                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                       CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC


                JARED MODE et. al.,                               )
                                                                  )
                                    Plaintiffs,                   )
                                                                  )
                v.                                                )
                                                                  )
                S-L DISTRIBUTION COMPANY LLC                      )                  ORDER
                et. al.,                                          )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Hugh B. Bright, Jr.]” (document #570) filed October 5, 2020. For the reasons set

               forth therein, the Motion will be granted


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


                          SO ORDERED.


Signed: October 5, 2020




                     Case 3:18-cv-00150-KDB-DSC Document 572 Filed 10/05/20 Page 1 of 1
